Citation Nr: 0636067	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  02-19 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a respiratory 
disability, to include left lung tube illness, and pleurisy 
of the left lung.    


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, wife



ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel
INTRODUCTION

The veteran had active military service from June 1957 to 
June 1960. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
which denied the veteran's claim.  Although the veteran's 
claim has been developed as one for two separate disabilities 
(left lung tube illness and pleurisy of the left lung), the 
Board points out that these are both respiratory disorders 
which would be rated under 38 C.F.R. § 4.97.  Thus, the Board 
will address the previously developed two claims as one 
combined claim of service connection for a respiratory 
disability.  

The veteran's claim was remanded by the Board in January 
2005.  


FINDINGS OF FACT

1.  The veteran's obstructive lung disease is etiologically 
related to the pleurisy of the left lung that he suffered 
during service.  

2.  The veteran does not currently have pleurisy of the left 
lung, or a diagnosis of a left lung tube illness.  


CONCLUSIONS OF LAW

1.  Service connection for obstructive lung disease is 
granted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § § 
3.102, 3.303 (2006).

2.  Service connection for left lung pleurisy or left lung 
tube illness is denied.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § § 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA, enacted on November 9, 2000, emphasized the VA's 
obligation to notify claimants of the information or evidence 
necessary to substantiate a claim, and it affirmed the VA's 
duty to assist claimants by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In August 2001, VA issued regulations 
to implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  Although the VCAA letter in this instance 
was mailed to the veteran in February 2005 (after the initial 
adjudication of the veteran's claims), the veteran was not 
prejudiced by the timing of the notices contained in said 
letter.  Following that letter, the development of the claim 
continued, and, in August 2005, the claims were reviewed and 
the veteran was sent a supplemental statement of the case.  
As a result, the veteran was provided the required notices 
and he was afforded an opportunity to respond after he was 
fully informed of the evidence needed to substantiate the 
claims.  Furthermore, the veteran has not contended that he 
was prejudiced by the timing of the notices contained in the 
February 2005 VCAA letter.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

Requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  Pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the notice must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
the VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

In its February 2005 VCAA letter, the RO informed the veteran 
about the information and evidence necessary to substantiate 
his claims of service connection for left lung tube illness 
and pleurisy of the left lung.  The letter described the 
information and evidence that the VA would seek to provide 
including relevant records held by any federal agency.  Such 
records would include medical records from the military, and 
VA hospitals, and private treatment records if the veteran 
completed a release form.  The RO also explained what 
information and evidence the veteran was expected to supply.  
Specifically, the letter instructed the veteran to complete a 
release form to allow the RO to obtain private medical 
records, and to tell the RO about where and when he was 
treated at the VA.  Regarding the fourth element, the letter 
informed the veteran to submit any evidence in his possession 
that pertained to his claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006)  Those five elements include:  1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
United States Court of Appeals for Veterans Claims (Court) 
held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection in the 
February 2005 letter.  Regarding the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal, the RO did not specifically 
provide the veteran of the type of evidence necessary to 
prove these latter two elements.  However, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claims of service connection for a left lung pleurisy and 
left lung tube illness, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

As the Board is granting the veteran service connection for 
obstructive lung disease, it is determined that the Veterans 
Claims Assistance Act of 2000 (VCAA) has been complied with 
as to that narrow issue.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.159 (2006).  

The duty to assist the veteran has been satisfied in this 
case.  Relevant to such duty, VA has also made reasonable 
efforts to identify and obtain relevant records in support of 
the veteran's claims.  38 U.S.C.A.§ 5103A (a), (b) and (c).  
The veteran was afforded the opportunity to testify at a 
videoconference hearing before the undersigned in April 2004.  
The RO has obtained the veteran's service medical records and 
all relevant VA and private medical records.  The veteran has 
not identified any additionally available evidence for 
consideration in his appeal.  Further, VA has conducted 
necessary medical inquiry in an effort to substantiate the 
claims.  38 U.S.C.A.§ 5103A(d).  The veteran was afforded VA 
examinations in March 2003 and May 2005, specifically to 
evaluate the nature and etiology of the disabilities at 
issue.  The VA has also assisted the veteran throughout the 
course of this appeal by providing him with a statement of 
the case and supplemental statement of the case, which 
informed him of the laws and regulations relevant to the 
claims.  Accordingly, the Board finds that there is no 
prejudice to the veteran in proceeding to adjudicate the 
claim.  

Background

Service medical records show that the veteran was diagnosed 
with acute pleurisy of the left lung, manifested by pain in 
the left chest in December 1959.  The subsequent outpatient 
service treatment records show that the veteran continued to 
receive treatment for pain in the left lung through March 
1960.  The veteran's May 1960 separation examination is 
negative for findings of pleurisy or any lung abnormality.  

The veteran underwent a VA examination in March 2003.  The 
examiner's impression was that the veteran had no evidence of 
chronic obstructive pulmonary disease or restrictive lung 
disease for that matter on pulmonary function tests.  The 
examiner stated that the etiology of the veteran's symptoms 
could have had an allergic component or chronic 
pain/functional component.  

The veteran testified before the undersigned Acting Veterans 
Law Judge in April 2004.  He testified that he developed 
pneumonia in 1958, and that it left scar tissue in his left 
lung.  He stated that he was never told that he had pleurisy 
in service, but indicated that he was congested.  He 
indicated that the condition did not totally clear up after 
that, and that he had several incidents where he had to stay 
off the flight line.  He indicated that after leaving 
service, he continued to have bouts of pleurisy or pneumonia.  
He specified that he had had over 100 bouts of pneumonia 
after leaving service (page 6).  He testified that he had 
tried to obtain medical records from when he left service, 
but was not successful.  He testified that he was told in 
1967 by a Dr. F. that he had scar tissue in his lung.  He 
stated that he was in bed for 3 weeks a year prior in March 
because of the pleurisy and pneumonia.  

VA Medical Center treatment records were submitted from 2005.  
They show that the veteran was diagnosed with restrictive 
lung disease and restrictive airway disease in April 2005, 
and with bronchitis in January 2005.  In June 2005, the 
veteran was diagnosed with asthmatic diathesis exacerbated by 
bronchiectasis.  

The veteran underwent a VA examination in May 2005.  The 
examiner stated that the veteran had lung disease, and 
pulmonary function tests evident of obstructive disease.  The 
examiner noted that the veteran used an inhaler daily, which 
would correspond with having a component of bronchial 
obstruction related to his previous injuries in the military.  
Based on this analysis, the examiner opined that it was at 
least as likely as not that this was a service-connected 
event.  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131 (West 2002).  For the 
showing of a chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b); see also Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  Presumptive periods, 
as noted above, are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and the implementing VA regulations are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid. 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); see Douglas v. Derwinski, 2 
Vet. App. 103, 108-09 (1992).

When, after consideration of all evidence and material of 
record there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (b) (West 2002).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 3.102 (2006).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Klekar v. West, 12 Vet. App. 
503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

The evidence shows that the veteran has a current disability 
of his lungs.  
At the veteran's VA examination in May 2005, the examiner 
stated that pulmonary function tests showed that the veteran 
had obstructive disease, and VA treatment records have shown 
diagnoses of bronchitis, restrictive lung disease, and 
asthmatic diathesis exacerbated by bronchiectasis.  
Furthermore, the service medical records show that the 
veteran was treated for an acute pleurisy of the left lung in 
December 1959.  The issue that must be decided is whether the 
veteran's current respiratory disorders are related to his 
pleurisy for which he was treated in service.  Regarding a 
possible nexus between the veteran's current disability and 
service, a VA physician reviewed the veteran's claims folder 
in May 2005, and opined that the veteran's bronchial 
obstruction was related to his injuries in service.  There is 
no opinion to the contrary.  

Based on the VA examiner's opinion, and granting the veteran 
the benefit of the doubt pursuant to 38 U.S.C.A. § 5107(b), 
the evidence establishes that pursuant to 38 C.F.R. 
§ 3.303(d), the veteran's obstructive lung disease is related 
to service, and thus, service connection is warranted for 
obstructive lung disease.  The grant of service connection is 
limited to service connection for obstructive lung disease.  
In particular, the veteran is not entitled to service 
connection for pleurisy of the left lung or a "left lung 
tube illness," as the medical evidence does not show that 
the veteran currently has a pleurisy of the left lung, or a 
left lung tube illness.  


ORDER

Entitlement to service connection for a lung disability, 
characterized as obstructive lung disease and related to 
inservice pleurisy of the left lung, is granted.  

Entitlement to service connection for left lung pleurisy and 
left lung tube illness is denied.  


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


